DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: Regarding independent claim 1, no 35 USC 101 rejection was warranted because the claim limitation “blockchain” in view of the specification is interpreted as a digital record of transactions or a digital data structure where individual records, called blocks, are linked together in single list, called a chain. ...wherein each transaction added to a blockchain is validated by multiple computers on the Internet. Examiner recommends adding node after the “blockchain” to clarify the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12- 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of claims 12-13 being directed to a "computer  readable storage medium". There is not found within the Applicant's Specification support for said “computer readable storage medium” being limited to a statutory embodiment. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-
Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (CN107579817) [This prior art provided/cited in the IDS].

Regarding claim 1, Jun does disclose, a user identity authentication method comprising [Jun, page 12, line 158-163 and figure 1, at least one client 11, at least one verifier 12, and at least one blockchain server 13: The client 11 is the following first blockchain-based user identity verification device; The verification terminal 12 is the following second block chain-based user identity verification device; The blockchain server 13 includes a pre-stored user identity record chain; the user identity record chain stores a user identity record including a user identification code, current user information, and current user public key.]: 
[Jun, page 13, line 184-186, (Examiner equates the user identification code and user information ciphertext as the first information received by a user), obtain the user identification code and user information ciphertext to be verified from the client; wherein, the user information ciphertext is generated by the client using the current user private key to encrypt and generate user information to be verified. and obtaining intermediate information of the user from a block-chain, [Jun, page 5, line 191-192,  (Examiner equates the public key to the intermediate information obtained from the blockchain), Receive the current user public key returned by the blockchain server, and use the current user public key to decrypt the user information ciphertext to obtain user information to be verified after decryption.];
generating second information by using the first information and the intermediate information [Jun, page 13, line 191-192, (Examiner equate the decrypted information cipher text to second information) Receive the current user public key returned by the blockchain server, and use the current user public key to decrypt the user information ciphertext to obtain user information to be verified after decryption.]; and
obtaining a matching result by determining whether the second information matches result information stored in the block-chain, and determining whether user identity of the user is valid according to the matching result [Jun, page 14, line 213-223, (Examiner equates the decrypted user information as the second information) consensus of the received current information as well as user’s identity to have passed as matching result), the verifier uses the current user public key returned by the blockchain server to decrypt the user information ciphertext, obtains the corresponding decrypted user information to be verified, and judges that the decrypted user information to be verified and the blockchain server lookup Whether the received current user information is consistent, if they are consistent, it is determined that the above-mentioned user information to be verified is consistent with the current user information, and the authentication of the above-mentioned user's identity is passed, thereby generating a corresponding verification passed message and sending the verification passed message to the client Otherwise, it is determined that the above-mentioned user information to be authenticated is inconsistent with the current user information, and the authentication of the abovementioned user's identity is not passed, thereby generating a corresponding authentication failure message and sending the authentication failure message to the client.].

Regarding claim 5. Jun does disclose, a user identity authentication method comprising:
 receiving user identifier and first information input by a user from an authentication block-chain node, and obtaining intermediate information of the user from a block-chain [Jun, page 13, line 184-189, FIG. 1, (Examiner equates the user identification code as the received first information and the current user public key as the intermediate information),  in response to the user information verification instruction, obtain the user identification code and user information ciphertext to be verified from the client; wherein, the user information ciphertext is generated by the client using the current user private key to encrypt and generate user information to be verified. Send the user identification code to the blockchain server, so that the blockchain server obtains the corresponding current user information and the current user public key according to the user identification code; wherein, the blockchain at least one user's current user information and current user public key are pre-stored in the server.];
 generating third information by using the first information and the intermediate information [Jun, page 13, line 191-192, (Examiner equates the decrypted user information is the third information), receive the current user public key returned by the blockchain server, and use the current user public key to decrypt the user information ciphertext to obtain user information to be verified after decryption.]; 
obtaining a matching result by determining whether the third information matches result information stored in the block-chain [Jun, page 13, line 193-194, When it is determined that the current user information is the same (e.g., matching result), as the user information to be verified after decryption, a verification passed message is generated]; and 
returning the matching result to the authentication block-chain node [Jun, page 13, line 195-198, Send the verification passed message to the client, so that the client triggers the verification of the current user private key and the current user public in the blockchain server according to the verification passed message. Key update operation. It should be noted that the embodiment of the present invention is executed by the verification terminal.].

Regarding claim 6. Jun disclose, the method of claim 5, wherein the method further includes: generating a random number as a temporary parameter, and returning the temporary parameter to the authentication block-chain node [Jun, page 6, line 212-223, collecting the human body biometric data of the user, and generating a random number seed based on the human body biometric data; generating the current user private key according to the random number seed; … and the corresponding current user information obtained by the blockchain server according to the user identification code are the same, return It includes: calculating the current user public key by using an elliptic curve algorithm according to the current user private key; sending the user identification code, the current user information, and the current user public key to the blockchain service Terminal.].

Regarding claim 7. Jun does disclose, an identity authentication device comprising: 
a first receiving circuit [Jun, page 28, line 820-823, FIG. 7, the user information ciphertext obtaining module 71 is configured to obtain the user identification code and the user information ciphertext to be verified (e.g., first information).]; 
an intermediate information obtaining circuit [Jun, page 28, line 824-826, The current user information obtaining module 72 is configured to send the user identification code to the blockchain server, so that the blockchain server obtains corresponding current user information and current user public key according to the user identification code.]; 
a second information generating circuit [Jun, page 28, line 828-830, FIG. 7, The user information ciphertext decryption module 73 is configured to receive the current user public key returned by the blockchain server, and use the current user public key to decrypt the user information ciphertext, and obtain the decryption to be verified User Info ]; and 
an identity authentication circuit [Jun, page 62, line 831-833, FIG. 7, the identity verification result generating module 7 4 is configured to generate a verification passed message when it is determined that the current user information is the same as the user information to be verified after decryption.];
wherein the first receiving circuit is configured to receive first information input by a user [Jun, Jun, page 13, line 184-190, FIG. 1, (Examiner equates the user identification code as the received first information),  in response to the user information verification instruction, obtain the user identification code and user information ciphertext to be verified from the client; wherein, the user information ciphertext is generated by the client using the current user private key to encrypt and generate user information to be verified.  (Page 62, line 820-823, FIG. 7), the user information ciphertext obtaining module 71 is configured to obtain the user identification code and the user information ciphertext to be verified.]; 
the intermediate information obtaining circuit is configured to obtain intermediate information of the user from a block-chain [Jun,  page 13, 189-190, (Examiner equates the current user public key as the intermediate information), Send the user identification code to the blockchain server, so that the blockchain server obtains the corresponding current user information and the current user public key according to the user identification code; wherein, the blockchain at least one user's current user information and current user public key are pre-stored in the server.  (Page 62, line 824-826), The current user information obtaining module 72 is configured to send the user identification code to the blockchain server, so that the blockchain server obtains corresponding current user information and current user public key according to the user identification code.];  - 34 -B300.0080US1 
the second information generating circuit is configured to generate second information by using the first information and the intermediate information [Jun, page 13, line 191-192, (Examiner equate the decrypted information cipher text to second information) Receive the current user public key returned by the blockchain server, and use the current user public key to decrypt the user information ciphertext to obtain user information to be verified after decryption.]; 
the identity authentication circuit is configured to obtain a matching result by determining whether the second information matches result information stored in the block-chain, and determine whether user identity of the user is valid according to the matching result [Jun, page 14, line 213-223, (Examiner equates the decrypted user information as the second information) consensus of the received current information as well as user’s identity to have passed as matching result), the verifier uses the current user public key returned by the blockchain server to decrypt the user information ciphertext, obtains the corresponding decrypted user information to be verified, and judges that the decrypted user information to be verified and the blockchain server lookup whether the received current user information is consistent, if they are consistent, it is determined that the above-mentioned user information to be verified is consistent with the current user information, and the authentication of the above-mentioned user's identity is passed, thereby generating a corresponding verification passed message and sending the verification passed message to the client Otherwise, it is determined that the above-mentioned user information to be authenticated is inconsistent with the current user information, and the authentication of the abovementioned user's identity is not passed, thereby generating a corresponding authentication failure message and sending the authentication failure message to the client.].

Regarding claim 10.  Jun does disclose, the device of claim 7, wherein the identity authentication device further includes: 
a second receiving circuit [Jun, page 29, line 858-8862, FIG. 7, The second current user information acquisition unit is configured to send the user identification code to the blockchain server, so that the blockchain server searches the user identity record chain according to the user identification code all user identity records corresponding to the user identification code are used as target user identity records, and the current user information and the current user public key are obtained from the last target user identity record.]; and 
a result generation circuit [Jun, page 29, line 870-872, the identity verification result generating module specifically includes: A check code calculation unit, configured to perform the hash operation on the decrypted user informationcto be verified and the decrypted ciphertext timestamp to obtain the check code to be verified];
wherein the second receiving circuit is configured to receive user identifier and the first information input by the user sent from an authentication block-chain node [Jun, page 29, line 858-8862, FIG. 7, The second current user information acquisition unit is configured to send the user identification code to the blockchain server, so that the blockchain server searches the user identity record chain according to the user identification code all user identity records corresponding to the user identification code are used as target user identity records, and the current user information and the current user public key are obtained from the last target user identity record.];
 the result generation circuit is configured to generate third information by using the first information and the intermediate information, obtain a matching result by determining whether the third information matches the result information stored in the block-chain, and return the matching result to the authentication block-chain node [Jun, page 29, line 870-877 The identity verification result generating module specifically includes: the user information comparison unit is configured to determine whether the current user information is the same as the user information to be verified after decryption when it is determined that the check code after decryption is the same as the check code to be verified; and, the first verification result generating unit is configured to generate the verification passed message when it is determined that the current user information is the same (e.g., matching result), as the user information to be verified after decryption.]. 
Regarding claim 11. The device of claim 10, wherein the identity authentication device further includes:
 a temporary parameter generation circuit configured to generate a random - 36 -B300.0080US1 parameter as a temporary parameter and return the temporary parameter to the authentication block-chain node [Jun, page 26, line 712-714, generating the current user private key according to the random number seed; Then, the user identification code to be verified and the user information ciphertext are provided to the verification terminal.].  

Regarding claim 12. June does disclose, a computer readable storage medium comprising a computer program stored thereon, wherein the program is executed by a processor to implement steps of the method of claim 1 [Jun, page 13, line 164-168, (Examiner notes that terminal(s), client device, and the blockchain server would hardware devices to execute instructions), it should be noted that the above client is mainly used to provide the user information to be verified to the above verification terminal and to update the key pair. The verification terminal is mainly used to interact with the client and the blockchain server to verify the user information to be verified uploaded by the client. The above-mentioned block chain server is mainly used to store and manage the registered user information and the user public key uploaded by the above-mentioned client in a blockchain manner.  (Page 13, line 198), It should be noted that the embodiment of the present invention is executed by the verification terminal.].   

Regarding claim 13. Jun does disclose, a computer readable storage medium comprising a computer program stored thereon, wherein the program is executed by a processor to implement steps of the method of claim 5, [Jun, page 13, line 165-166, the verification terminal is mainly used to interact with the client and the blockchain server to verify the user information to be verified uploaded by the client.  (page 13, line 179-198, FIG. 2), Based on the above-mentioned blockchain-based user identity verification system, the present invention provides a blockchain-based user identity verification method (based on the verification terminal), as shown in Figure 2, which is the blockchain-based user provided by the present invention the schematic flow chart of a preferred embodiment of the identity verification method includes steps S21 to S25.]. 

Regarding claim 14. Jun does disclose, a computer equipment comprising: a memory, a processor, and a computer program stored in the memory and executable on the processor; wherein the processor implements steps of the method of claim 1 when executing the program [Jun, page 13, line 165-166, the verification terminal is mainly used to interact with the client and the blockchain server to verify the user information to be verified uploaded by the client. (page 47, line 179-198, FIG. 2), Based on the above-mentioned blockchain-based user identity verification system, the present invention provides a blockchain-based user identity verification method (based on the verification terminal), as shown in Figure 2, which is the blockchain-based user provided by the present invention The schematic flow chart of a preferred embodiment of the identity verification method includes steps S21 to S25, which are specifically as follows: S21: In response to the user information verification instruction, obtain the user identification code and user information ciphertext to be verified from the client; wherein, the user information ciphertext is generated by the client using the current user private key to encrypt and generate user information to be verified ; S22: Send the user identification code to the blockchain server, so that the blockchain server obtains the corresponding current user information and the current user public key according to the user identification code; wherein, the blockchain At least one user' s current user information and current user public key are pre-stored in the server; S23: Receive the current user public key returned by the blockchain server, and use the current user public key to decrypt the user information ciphertext to obtain user information to be verified after decryption; S24: When it is determined that the current user information is the same as the user information to be verified after decryption, a verification passed message is generated; S25: Send the verification passed message to the client, so that the client triggers the verification of the current user private key and the current user public in the blockchain server according to the verification passed message. Key update operation.]. 

Regarding claim 15. Jun does disclose, a computer equipment comprising: 
[Jun, page 13, line 179-198, FIG. 2, Based on the above-mentioned blockchain-based user identity verification system, the present invention provides a blockchain-based user identity verification method (based on the verification terminal), as shown in Figure 2, which is the blockchain-based user provided by the present invention The schematic flow chart of a preferred embodiment of the identity verification method includes steps S21 to S25, which are specifically as follows: S21: In response to the user information verification instruction, obtain the user identification code and user information ciphertext to be verified from the client; wherein, the user information ciphertext is generated by the client using the current user private key to encrypt and generate user information to be verified ; S22: Send the user identification code to the blockchain server, so that the blockchain server obtains the corresponding current user information and the current user public key according to the user identification code; wherein, the blockchain At least one user' s current user information and current user public key are pre-stored in the server; S23: Receive the current user public key returned by the blockchain server, and use the current user public key to decrypt the user information ciphertext to obtain user information to be verified after decryption; S24: When it is determined that the current user information is the same as the user information to be verified after decryption, a verification passed message is generated; S25: Send the verification passed message to the client, so that the client triggers the verification of the current user private key and the current user public in the blockchain server according to the verification passed message. Key update operation.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (CN107579817A) [This prior art provided/cited in the IDS] in view of Chenyn et al. (CN107196966A) [This prior art provided/cited in the IDS].

Regarding claim 2. Jun does disclose, the method of claim 1.  Jun does not disclose, wherein the method further includes: 


Jun further discloses, obtaining a matching result for an authentication block-chain node by determining whether the second information matches the result information stored in the block-chain and in combination of the matching result of the authentication block-chain node [Jun, page 14, line 208-223, after obtaining the user identification code and the user information cipher text, the verification terminal sends the user identification code to the blockchain server to obtain the corresponding current user public key. After receiving the user identification code, the blockchain server queries each current user information and current user public key pre-stored locally, obtains the current user information and current user public key corresponding to the user identification code, and then The current user public key is returned to the verification end. The verifier uses the current user public key returned by the blockchain server to decrypt the user information ciphertext, obtains the corresponding decrypted user information to be verified, and judges that the decrypted user information to be verified and the blockchain server lookup Whether the received current user information is consistent, if they are consistent, it is determined that the above-mentioned user information to be verified is consistent with the current user information, and the authentication of the above-mentioned user's identity is passed, thereby generating a corresponding verification passed message and sending the verification passed message to the client.]; and
However, Chenyn does disclose, sending a user identifier of the user and the first information to an auxiliary-authentication block-chain node, receiving a matching result returned by the auxiliary-authentication block-chain node [Chenyn, page 4-5, line 120-126, A blockchain-based multi-party trust identity authentication system, including a blockchain network, a client authentication module configured on the client, and an application server authentication module configured and application system.  The client authentication module is used to generate private and public keys, perform digital signature and perform private key decryption. The application server authentication module is used to generate user attribute card information, perform signature verification and perform user attribute car information storage, query and comparison of the blockchain, and the blockchain storage certification network is used to execute users Storage of property card information.];
[Chenyn, page 3, line 51-57,  based on the blockchain-based multi-party trust identity authentication method, the application system generates user attribute card information according to the received registration request, encrypts the user attribute card information and publishes the encrypted user attribute card information to the blockchain, and the application system has multiple parties, the encrypted user attribute card information corresponding to each application system is stored in the blockchain: after each application system receives the authentication request, it uses the blockchain to verify the user's identity and passes the encrypted user attributes stored in the blockchain. The card information is authenticated by multi-party trust.]:
 matching results returned by auxiliary-authentication block-chain nodes, determining that the user identity of the user is valid when there - 32 -B300.0080US1 are more than a first number of matching results indicated as matching among the matching result of the authentication block-chain node and the matching results returned by auxiliary-authentication block-chain nodes [Chenyn, page 4, line 102-114, (Examiner notes that during the process of verification based on blockchain-based multi-party trust identity authentication an authentication challenge send to the user and then the application system calculates a hash of user information and compares the hash with blockchain to provide an outcome which examiner equates as the validating the user by providing a satisfying/matching result.) the user initiates an authentication request to the application system, and the application system returns an authentication challenge to the user; S212. The user signs the authentication challenge using the private key; S213. The application system uses the public key to verify the above-mentioned authentication challenge signature, and if the verification succeeds, it means that the user has the above-mentioned private key. Further, in step S2, the application system uses the blockchain to verify multiple decrypted user attribute card information submitted by the user, including the following steps: S221. The user decrypts each user's attribute card information, and submits multiple decrypted attribute card information to the application system; S222.  The application system calculates the hash of user attribute card information, and compares the hash value through blockchain query; S223. The application system parses the real-name information, and verifies the signature of the issuing institution of the attribute card.  (Page 3, line 55-57), after each application system receives the authentication request, it uses the blockchain to verify the user's identity and passes the encrypted user attributes stored in the blockchain. The card information is authenticated by multi-party trust.].

Jun further provides the blockchain server that includes one or more servers (also known as blockchain nodes), and each server is connected with other servers on the blockchain nodes.  The data stored in all servers in the blockchain network are same so that any server in the blockchain nodes can provide the consensus for user identity verification.

Jun and Chenyn are in the same filed of endeavor as they both pertaining to computer technology for user identity verification/authentication based on blockchain.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of relates to the field of computer technology, in particular to a method, device and system for user identity verification based on blockchain (Jun, please see abstract and page 4, line 23-24) with the teachings of Chenyn (Chenyn, page 3, line 51-57, page 4, line 102-114, page 4-5, line 120-126, and page 7, line 208-223) to implement secondary or auxiliary- authentication block-chain node with user information , public/private key, and any second information to further verify a user as a legitimate one to prevent any malicious attack.

Regarding claim 3. The combination of Jun and Chenyn disclose, the method of claim 2. Chenyn does disclose, wherein the matching result returned by the auxiliary-authentication block-chain node is generated by the auxiliary-authentication block-chain node in a way that includes [Chenyn, page 3, page 51-57, Based on the blockchain-based multi-party trust identity authentication method, the application system generates user attribute card information according to the received registration request, encrypts the user attribute card information and publishes the encrypted user attribute card information to the blockchain, and the application system has multiple parties, The encrypted user attribute card information corresponding to each application system is stored in the blockchain: after each application system receives the authentication request, it uses the blockchain to verify the user's identity and passes the encrypted user attributes stored in the blockchain. The card information is authenticated by multi-party trust.];
wherein the matching result returned by the auxiliary-authentication block-chain node is generated by the auxiliary-authentication block-chain node in a way that includes [Chenyn, page 4-5, line 120-126, A blockchain-based multi-party trust identity authentication system, including a blockchain network, a client authentication module configured on the client, and an application server authentication module configured and application system.  The client authentication module is used to generate private and public keys, perform digital signature and perform private key decryption. The application server authentication module is used to generate user attribute card information, perform signature verification and perform user attribute car information storage, query and comparison of the blockchain, and the blockchain storage certification network is used to execute users Storage of property card information.]: 
after the auxiliary-authentication block-chain node receives the user identifier and the first information input by the user from the authentication block-chain node [Chenyn, page 3, line 55-57, after each application system receives the authentication request, it uses the blockchain to verify the user's identity and passes the encrypted user attributes stored in the blockchain. The card information is authenticated by multi-party trust.];
Jun further discloses, obtaining the intermediate information of the user from the block-chain [Jun, page 13, line 191-192, (Examiner equates the public key to the intermediate information obtained from the blockchain), Receive the current user public key returned by the blockchain server, and use the current user public key to decrypt the user information ciphertext to obtain user information to be verified after decryption.];
generating third information by using the first information and the intermediate information [Jun, page 14, line 213-215, the verifier uses the current user public key returned by the blockchain server to decrypt the user information ciphertext, obtains the corresponding decrypted user information to be verified (Equivalent to generating third information using the first and intermediate information).]; 
Chenyn further discloses, determining whether the generated third information matches the result information stored in the block-chain, thereby obtaining the matching result which is returned by the auxiliary-authentication block-chain node [Chenyn, page 3, line 51-57,  based on the blockchain-based multi-party trust identity authentication method, the application system generates user attribute card information according to the received registration request, encrypts the user attribute card information and publishes the encrypted user attribute card information to the blockchain, and the application system has multiple parties, the encrypted user attribute card information corresponding to each application system is stored in the blockchain: after each application system receives the authentication request, it uses the blockchain to verify the user's identity and passes the encrypted user attributes stored in the blockchain. The card information is authenticated by multi-party trust.  (Page 17, line 64-66), Identity authentication: The application system verifies the private key after receiving the authentication request initiated by the user. After the verification is successful, the application system verifies multiple decrypted user attribute card information submitted by the user (e.g., third information) with the aid of the blockchain.].

Jun and Chenyn are in the same filed of endeavor as they both pertaining to computer technology for user identity verification/authentication based on blockchain.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of relates to the field of computer technology, in particular to a method, device and system for user identity verification based on blockchain (Jun, please see abstract and page 4, line 23-24) with the teachings of Chenyn (Chenyn, Page 3, line 64-66, page 3, line 51-57, and page 4-5, line 120-126) to implement secondary or auxiliary- authentication block-chain node with user information , public/private key, and any second information to further verify a user as a legitimate one to prevent any malicious attack.

Regarding claim 4. The combination of Jun and Chenyn does disclose, the method of claim 2 above. Chenyn does disclose, wherein the method further includes:
receiving temporary parameters returned by the auxiliary-authentication block-chain nodes [Chenyn, page 4, line 102-103, the user initiates an authentication request to the application system, and the application system returns an authentication challenge to the user]; and 
selecting one temporary parameter as a session token of the user from the temporary parameters returned by the auxiliary-authentication block-chain nodes which [Chenyn, page 4, line 104-105, The user signs the authentication challenge using the private key, The application system uses the public key to verify the above-mentioned authentication challenge signature, and if the verification succeeds, it means that the user has the above-mentioned private key.]; 
wherein the temporary parameters are random numbers generated by the auxiliary-authentication block-chain nodes [Chenyn, page 6, line 190-192, The user initiates an authentication request to the application system, and the application system returns an authentication challenge to the user. The authentication challenge is a random number.].

Jun and Chenyn are in the same filed of endeavor as they both pertaining to computer technology for user identity verification/authentication based on blockchain.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of relates to the field of computer technology, in particular to a method, device and system for user identity verification based on blockchain (Jun, please see abstract and page 4, line 23-24) with the teachings of Chenyn (Chenyn, page 4, line 102-103, page 4, line 104-105, and page 6, line 190-192) to implement secondary or auxiliary- authentication block-chain node with user information , public/private key, and any second information to further verify a user as a legitimate one to prevent any malicious attack.

Regarding claim 8.  Jun discloses, the device of claim 7. Furthermore Jun discloses, wherein the identity authentication device further includes a first sending circuit [Jun, page 28, line 820-823, FIG. 7, the user information ciphertext obtaining module 71 is configured to obtain the user identification code and the user information ciphertext to be verified.]; 


Jun further discloses, the identity authentication circuit is further configured to obtain a matching result for the authentication block-chain node by determining whether the second information matches the result information stored in the block-chain [Jun, page 28, line 815-818 and  Correspondingly, the present invention also provides a block chain-based user identity verification device (based on the verification terminal), which can implement all the processes of the block chain-based user identity verification method in the foregoing embodiment. As shown in Fig. 7, it is a schematic structural diagram of a preferred embodiment of a block chain-based user identity verification device.  (page 62-63 line 834-836), The identity verification result generating module 7 4 is configured to generate a verification passed message when it is determined that the current user information is the same as the user information to be verified after decryption; and, the verification passed message sending module 75 is configured to send the verification passed message to the client, so that the client triggers the verification of the current user's private key and the blockchain server according to the verification passed message. Update operation of the current user public key in.]; 
the first sending circuit is configured to send the first information received by the first receiving circuit [Jun, page 28, line 820-823, FIG. 7, the user information ciphertext obtaining module 71 is configured to obtain the user identification code and the user information ciphertext to be verified] and 
Jun does not explicitly teach, the user identifier of the user to an auxiliary-authentication block-chain node;
the first receiving circuit is further configured to receive a matching result returned from the auxiliary-authentication block-chain node;
in combination of the matching result of the authentication block-chain node and matching results returned by auxiliary-authentication block-chain nodes, determine that the user identity of the user is valid when there are more than a first number of matching results indicated as matching among the matching result of the authentication block-chain node and the matching results returned by the auxiliary-authentication block-chain nodes.
However, Chenyn does disclose, the user identifier of the user to an auxiliary-authentication block-chain node; [Chenyn, page 3, line 61-63, When the application system receives the registration request initiated by the user, it will perform real-name authentication of the user and generate user attribute card information, and the user attribute card information encrypted by the public key Publish to the blockchain.] ; 
[Chenyen, page 3, line 64-66, Identity authentication: The application system verifies the private key after receiving the authentication request initiated by the user. After the verification is successful, the application system verifies multiple decrypted user attribute card information submitted by the user with the aid of the blockchain.]; 
in combination of the matching result of the authentication block-chain node and matching results returned by auxiliary-authentication block-chain nodes, determine that the user identity of the user is valid when there are more than a first number of matching results indicated as matching among the matching result of the authentication block-chain node and the matching results returned by the auxiliary-authentication block-chain nodes [Chenyn, page 17, line 51-57, based on the blockchain-based multi-party trust identity authentication method, the application systemvgenerates user attribute card information according to the received registration request, encrypts the user attribute card information and publishes the encrypted user attribute card information to the blockchain, andvthe application system has multiple parties, the encrypted user attribute card information corresponding to each application system is stored in the blockchain: after each application system receives the authentication request, it uses the blockchain to verify the user's identity and passes the encrypted user attributes stored in the blockchain. The card information is authenticated by multi-party trust.].


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of relates to the field of computer technology, in particular to a method, device and system for user identity verification based on blockchain (Jun, please see abstract and page 4, line 23-24) with the teachings of Chenyn (Chenyn, page 3, line 51-57, page 3, line 61-63, and page 3, line 64-66) to implement secondary or auxiliary- authentication block-chain node with user information , public/private key, and any second information to further verify a user as a legitimate one to prevent any malicious attack.


Regarding claim 9. The combination of Jun and Chenyn disclose, the device of claim 8.  Chenyn does disclose, wherein the first receiving circuit is further configured to receive temporary parameters returned by the auxiliary-authentication block-chain nodes Chenyn, page 4, line 102-103, the user initiates an authentication request to the application system, and the application system returns an authentication challenge to the user.]; 
the temporary parameters are random parameters generated by the auxiliary-authentication block-chain nodes [Chenyn, page 6, line 190-192, the user initiates an authentication request to the application system, and the application system returns an authentication challenge to the user. The authentication challenge is a random number.]; 
[Chenyn, page 6, line 241-243, the application server authentication module is used to generate user attribute card information, perform signature verification, and perform user attribute card information blockchain storage, query and comparison.]; 
the token selection circuit is configured to select one temporary parameter as a session token of the user from the temporary parameters returned by the auxiliary-authentication block-chain nodes which each return the matching result indicated as matching [Chenyn, page 8, line 263-273, The application server authentication module executes the storage of the user's attribute card information on the blockchain. During the user registration process, the application server authentication module can realize the following functions: calculate the summary of the user's attribute card information, use the public key to encrypt the user's attribute card information, and combine the summary of the attribute card information and the cipher text of the user attribute card information are sent to the blockchain; the application server authentication module performs the query and comparison of the user attribute card information on the blockchain, so that the application server authentication module can implement the following functions in the identity authentication process: According to multiple decrypted user attribute card information submitted by users, calculate the user attribute card information hash, query and compare the hash value through the blockchain, analyze the real name information, and verify the signature of the attribute card issuing organization.]. 

Jun and Chenyn are in the same filed of endeavor as they both pertaining to computer technology for user identity verification/authentication based on blockchain.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of relates to the field of computer technology, in particular to a method, device and system for user identity verification based on blockchain (Jun, please see abstract and page 4, line 23-24) with the teachings of Chenyn (Chenyn, page 4, line 102-103, page 6, line 190-192, page 7, line 241-243, and  page 8, line 263-273) to implement secondary or auxiliary- authentication block-chain node with user information , public/private key, and any second information to further verify a user as a legitimate one to prevent any malicious attack.

Conclusion
The prior art of record and not relied upon is considered pertinent to application’s disclosure:
US PGPUB No. (2018/0048461) to Jutla discloses, Blockchain applications can generate public/private key pairs without knowing the true identity of the owner of the private key. Many applications, such as in healthcare or corporate banking, require known identities for legal or regulatory reasons.
US PGPUB No. (2016/0330035) to Ebrahimi discloses, systems and methods for managing the identity of a user, for managing the identity of the user in a public storage facility, and for certifying pending transactions for a 
US PGPUB No. (2019/0386975) to Li discloses, An authentication method, includes: receiving an authentication request from a user, the authentication request including an identity identifier of the user; acquiring authentication data associated with the identity identifier from a blockchain network, a blockchain node of the blockchain network storing a mapping relationship between identity identifiers and authentication data; and performing identity authentication for the user according to the authentication data.
US PGPUB No. (2019/0349372) to Smith discloses, methods and systems for establishing a chain of relationships are disclosed. An identity verification platform receives a first request for registration comprising an identification of a first user, identification of an entity, and a relationship between the first user and the entity; verifies the identity of the first user and the relationship between the first user and the entity; and verifies that the entity is legitimate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434         

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498